DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2021 has been entered.
 
Claims 42, 44-45, 47, 49, 55-56, and 61-71 are pending in this office action and presented for examination. Claims 62-71 are newly added by the RCE received August 3, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control logic” in claim 62 (and dependent claims 63 and 65-69).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Objections
Claim 69 is objected to because of the following informalities.  Appropriate correction is required.
Claim 69 recites the limitation “the fetch stage includes writeback logic … the processor further comprises a writeback stage … that is different from the decode logic” in lines 2-5. In light of the specification, in view of other claims with analogous limitations (e.g., claim 62, lines 6-9), and in view of an assumption that the limitation is not intended to recite that which presumably would be inherent, it is unclear as to whether Applicant intended to recite “decode logic” rather than “writeback logic” in the limitation above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 62-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 62 recites the limitation “control logic … configured to: determine … determine … determine … ” across lines 10-20. This claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, corresponding structure is absent when the specification or drawings merely designate a “black box” to perform the function, and the instant disclosure appears to merely designate a “black box” to perform the function (See Figure 1, pipeline control logic 114). Therefore, the claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claims 63-69 are rejected for failing to alleviate the rejection of claim 62 above.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 63 recites the limitation “the control logic is configured to determine whether to cause the decode logic and the execute logic of the fetch stage or the decode stage and the execute stage to perform the decode operation and the execute operation on the first instruction based on whether the first instruction is within the subset of the set of instructions” in lines 6-9. However, the original disclosure does not appear to provide support for this limitation. For 
Claims 64-65 are rejected for failing to alleviate the rejection of claim 63 above. 

Claim 64 recites the limitation “the subset of the set of instructions is a set of flow control instructions” in lines 1-2. Claim 63, upon which claim 64 is dependent, recites the limitation “the control logic is configured to determine whether to cause the decode logic and the execute logic of the fetch stage or the decode stage and the execute stage to perform the decode operation and the execute operation on the first instruction based on whether the first instruction is within the subset of the set of instructions” in lines 6-9. However, the original disclosure does not appear to provide support for this limitation. For example, paragraph [0024] of the original disclosure conveys “[t]he decode logic 304 can identify the flow control instructions”, which appears to imply that determining that the decode logic and the execute logic of the fetch stage is to perform the decode operation and the execute operation on the first instruction occurs prior to a determination of whether the first instruction is within a set of flow control instructions. 
Claim 65 is rejected for failing to alleviate the rejection of claim 64 above. 

Claim 65 recites the limitation “the control logic is configured to determine whether the first instruction is within the subset of the set of instructions by comparing an opcode of the first instruction to a set of opcodes of the set of flow control instructions” in lines 1-3. Claim 64, upon which claim 65 is dependent, recites the limitation “the subset of the set of instructions is a set of flow control instructions” in lines 1-2. Claim 63, upon which claim 64 is dependent, recites the limitation “the control logic is configured to determine whether to cause the decode logic and the execute logic of the fetch stage or the decode stage and the execute stage to perform the decode operation and the execute operation on the first instruction based on whether the first instruction is within the subset of the set of instructions” in lines 6-9. However, the original disclosure does not appear to provide support for this limitation. For example, paragraph [0025] of the original disclosure conveys “[t]he instruction identification logic 404 determines whether an instruction fetched is a flow control instruction. For example, the instruction identification logic 404 may compare opcodes of flow control instructions to the opcode of the current instruction”, which appears to imply that determining that the decode logic and the execute logic of the fetch stage is to perform the decode operation and the execute operation on the first instruction occurs prior to 

Claim 66 recites the limitation “the control logic is configured to: determine whether the performing of the execute operation on the first instruction affects an address of a next instruction; and determine whether to cause the decode logic and the execute logic of the fetch stage or the decode stage and the execute stage to perform the decode operation and the execute operation on the first instruction based on whether the performing of the execute operation on the first instruction affects the address of the next instruction” in lines 1-7. However, the original disclosure does not appear to provide support for this limitation. For example, paragraph [0024] of the original disclosure conveys “For example, the execution logic 306 may determine whether the identified flow control instruction redirects the instruction stream to a non-sequential instruction address, and determine the address of the next instruction to be executed”, which appears to imply that “determin[ing] whether the performing of the execute operation on the first instruction affects an address of a next instruction” is based on “caus[ing] the decode logic and the execute logic of the fetch stage … to perform the decode operation and the execute operation on the first instruction” rather than the other way around. Similarly, paragraph [0026] of the original disclosure conveys “The instruction evaluation logic 406 determines whether execution of the instruction changes the address of the next instruction to be executed”, which likewise appears to imply that “determin[ing] whether the performing of the execute operation on the first instruction affects an address of a next instruction” is based on “caus[ing] the decode logic and the execute logic of the fetch stage … to perform the decode operation and the execute operation on the first instruction” rather than the other way around.

Claim 67 recites the limitation “the control logic is configured to: determine whether the performing of the execute operation on the first instruction affects a value of the program counter; and determine whether to cause the decode logic and the execute logic of the fetch stage or the decode stage and the execute stage to perform the decode operation and the execute operation on the first instruction based on whether the performing of the execute operation on the first instruction affects the value of the program counter” in lines 3-9. However, the original disclosure does not appear to provide support for this limitation. For example, paragraph [0024] of the original disclosure conveys “For example, the execution logic 306 may determine whether the identified flow control instruction redirects the instruction stream to a non-sequential instruction address, and determine the address of the next instruction to be executed”, which appears to imply that “determin[ing] whether the performing of the execute operation on the first instruction affects an address of a next instruction” is based on “caus[ing] the decode logic and the execute logic of the fetch stage … to perform the decode operation and the execute operation on the first instruction” rather than the other way around. Similarly, paragraph [0026] of the original disclosure conveys “The instruction evaluation logic 406 determines whether execution of the instruction changes the address of the next instruction to be executed”, which likewise appears to imply that “determin[ing] whether the performing of the execute operation on the first instruction affects an address of a next instruction” is based on “caus[ing] the decode logic and the execute logic of the fetch stage … to perform the decode operation and the execute operation on the first instruction” rather than the other way around.

Claim 68 recites the limitation “the control logic is configured to: determine whether the first instruction is a conditional instruction; and determine whether to cause the decode logic and the execute logic of the fetch stage or the decode stage and the execute stage to perform the decode operation and the execute operation on the first instruction based on whether the first instruction is a conditional instruction” in lines 1-6. However, the original disclosure does not appear to provide support for this limitation. For example, paragraph [0026] of the original disclosure conveys “[t]he instruction evaluation logic 406 determines whether execution of the instruction changes the address of the next instruction to be executed. For example, whether the current instruction is conditional may be determined”, which appears to imply that “determin[ing] whether the first instruction is a conditional instruction” is based on “caus[ing] the decode logic and the execute logic of the fetch stage … to perform the decode operation and the execute operation on the first instruction” rather than the other way around. 

Claim 70 recites the limitation “the pipeline control circuit is configured to determine whether the execute function is to be performed on the first instruction in the execution stage or whether the execute function and the decode function are to be performed on the first instruction in the first stage based on whether the first instruction is a flow control instruction” in lines 1-5. However, the original disclosure does not appear to provide support for this limitation. For example, paragraph [0024] of the original disclosure conveys “[t]he decode logic 304 can identify the flow control instructions”, which appears to imply that determining that the execute function and the decode function are to be performed on the first instruction in the first stage occurs prior to a determination of whether the first instruction is a flow control instruction. Similarly, paragraph [0025] of the original disclosure conveys “[t]he instruction identification 

Claim 71 recites the limitation “the pipeline control circuit is configured to determine whether the execute function is to be performed on the first instruction by the execution stage or the decode function and the execute function are to be performed on the first instruction by the decode stage based on whether the first instruction is a flow control instruction” in lines 1-5. However, the original disclosure does not appear to provide support for this limitation. For example, paragraph [0024] of the original disclosure conveys “[t]he decode logic 304 can identify the flow control instructions”, which appears to imply that determining that the decode function and the execute function are to be performed on the first instruction by the decode stage occurs prior to a determination of whether the first instruction is a flow control instruction. Similarly, paragraph [0025] of the original disclosure conveys “[t]he instruction identification logic 404 determines whether an instruction fetched is a flow control instruction”, which likewise appears to imply that determining that the decode function and the execute function are to be performed on the first instruction by the decode stage occurs prior to a determination of whether the first instruction is a flow control instruction.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 62-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 recites the limitation “control logic … configured to: determine … determine … determine … ” across lines 10-20. This claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, corresponding structure is absent when the specification or drawings merely designate a “black box” to perform the function, and the instant disclosure appears to merely designate a “black box” to perform the function (See Figure 1, pipeline control logic 114). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 63-69 are rejected for failing to alleviate the rejection of claim 62 above.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 42, 44-45, 47, 49, 55-56, and 61 are allowed.

The following is a statement of reasons for the indication of allowable subject matter. See the interview summary dated February 10, 2021. 

Response to Arguments
Applicant on page 8 argues: “Claims 62-71 are newly added and recite combinations of features not taught by the previously cited references. For example, new independent claim 62 recites elements similar to allowed claims 42 and 55 and, although different in scope, is patentable over the art of record for similar reasons. Claims 63-69 depend from and further limit independent claim 62 and are allowable for at least this reason. Claim 70 depends from allowed claim 42, and claim 71 depends from allowed claim 55. Accordingly, these claims are allowable based at least on their respective dependencies. Therefore, the Applicant respectfully requests that claims 62-71 be entered, considered, and passed to allowance.”
However, the newly added claims appear to be subject to various issues under 35 USC 112 — see the Claim Rejections - 35 USC § 112 section above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEITH E VICARY/Primary Examiner, Art Unit 2182